COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §                  No. 08-14-00149-CR
IN RE THE CITY OF EL PASO,
                                                  §              ORIGINAL PROCEEDING
RELATOR.
                                                  §             ON PETITION FOR WRIT OF

                                                  §                      MANDAMUS


                                 MEMORANDUM OPINION

       Relator, the City of El Paso, has filed a petition for writ of mandamus against the

Honorable William E. Moody, Judge of the 34th District Court of El Paso County, Texas, asking

that we order Respondent to set aside an order refusing to quash a grand jury subpoena and

requiring Relator to produce certain medical records. We deny mandamus relief.

       A party seeking a writ of mandamus in a criminal case must make two showings: (1) that

there is no adequate remedy at law to redress the alleged harm; and (2) that the act the relator

seeks to compel is ministerial rather than discretionary in nature. See e.g. Board of Pardons and

Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483

(Tex.Crim.App. 1995)(orig. proceeding); In re State of Texas, 304 S.W.3d 581, 583 (Tex.App.--

El Paso 2010, orig. proceeding). If the relator fails to satisfy either aspect of this two-part test,

then relief should be denied. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). The second part of the test is satisfied
if the relator can show he has a clear right to the relief sought. State ex rel. Young, 236 S.W.3d

at 210. This showing is made “‘when the facts and circumstances dictate but one rational

decision’” under unequivocal, well-settled (i.e., from extant statutory, constitutional, or case law

sources), and clearly controlling legal principles.    Id.   Based on the record before us, we

conclude that Relator has failed to establish it is entitled to the relief requested under the

foregoing standard. Accordingly, we deny the petition for writ of mandamus.



May 23, 2014
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               -2-